Voorhies, J.
The plaintiff’s demand for the value of services rendered pursuantly to contract, is met on the part of the defendant with the plea of payment.
The defendant exhibited, on the trial below, a warrant purporting to have issued for that purpose, and which was found among the papers of the City Treasurer. This document, however, does not bear the plaintiff’s endorsement, although former warrants are by him endorsed; nor do the books of the Comptroller and of the Treasurer show any entry concerning the warrant in question.
These facts would seem to indicate that this warrant had never been in the plaintiff’s possession; but when it is kept in view that several years elapsed without any claim being pressed by him against the City; that a subsequent and last installment, amounting to 13000, was duly paid over; and that nothing short of fraud and collusion between two officers could account for the fact that the warrant had never been held by the plaintiff, we cannot but adopt the conclusion of the District Court, that the fact of payment is substantiated. C. C. 2263, 2267.
Judgment affirmed.